IS5-/5                 FILE COPY




COA#      08-13-00072-CR                     OFFENSE:        OTHER CRIMINAL

          The State of Texas v. Rocio
STYLE: Romero                                COUNTY:         El Paso

COA DISPOSITION:     Rev/Rem                 TRIAL COURT:    409th District Court


DATE: 1/14/2015               Publish: no    TC CASE #:      20120D01434




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         The State of Texas v. Rocio
STYLE:   Romero                                   CCA#:


     APPEZ-L&B*^                 Petitio n        CCA Disposition:     \is-j$-
FOR DISCRETIONARY REVIEW IN CCA IS                DATE:

                                                  JUDGE:

DATE: A7*„ 2^ CZ^/r"                              SIGNED:                     PC:

JUDGE:    /°cl                                    PUBLISH:                    DNP:




                                                                               MOTION FOR

                                         REHEARING IN CCA IS:

                                         JUDGE: